                                                                                                                                                                           ·-7
AO 245B~(Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                     Page I of I    '..,:)



                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                                  JUDGMENT IN A CRIMINAL CASE
                                       V.                                                       (For Offenses Committed On or After November 1, 1987)


               Geovanni Alejandro Juarez-Perales                                                Case Number: 3:20-mj-20010




REGISTRATION NO. 93541298
                                                                                                                             JAN O8 2020
THE DEFENDANT:
 IZ] pleaded guilty to count(s) _l'.....:'..of~C.:::::::om'.'.:!'.p:::la::in::t::___ _ _ _ _ _ _ _-+setfic;j;LiEERRi-i-K-euIBs~oRi1s ri:-R1cf.1Gcf',loa\luf~H~!!A-ll---
                                                                                            6 8
 •    was found guilty to count(s)                                          BY                       DEPUTY
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                     Nature of Offense                                                                                Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                                      1

 •    The defendant has been found not guilty on count(s)
                                              -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                               lxl/
                               \   TIME SERVED                                           D _ _ _ _ _ _ _ _ _ days
  IZl Assessment: $10 WAIVED         IZl Fine: WAIVED
  IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •    Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material cl:iange in the defendant's economic circumstances.

                                                                                           Wednesday, January 8, 2020
                                                                                           Date of Imposition of Sentence

                "-✓V \/ \J-,/.c
Received
              DUSM
                            [)
                                                                                           nihr.J!.o&wcK
                                                                                           UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                                            3:20-mj-20010
